Title: From George Washington to Timothy Pickering, 9 September 1795
From: Washington, George
To: Pickering, Timothy


          
            (Private)
            Dear Sir
            Elkton [Md.] Wednesday 9th Sepr 1795
          
          I had no time yesterday morning to look into the gazettes; nor did I know until the evening, that the French frigate Medusa had slipped her Cables & put to Sea on the 31st ulto; and was followed in a few hours by the Africa.
          This circumstance, be the result what it may, I regret exceedingly; & because the effect of the order as it relates to the British will be the same as if the Africa had remained in the harbour of New Port; and we shall obtain no credit for it from the French, & their partisans; for as the appearance of the thing (however false) is susceptible of the interpretation—so it will be said, that the order never was intended to be issued until it was known there would be nothing for it to operate upon.
          The purpose, however, of this letter, is to request that Mr Monroe may be immediately and fully informed; and accordingly represent this matter truly, as it is; for it may be relied upon, if the Medusa escapes being captured, Mr Fauchet [(]whose mind is ardent, and who does not leave this country with the most favorable impressions of the views of this government towards his own) will paint this transaction in very high colours: and among other things say, that, after waiting in vain a month to see if the Executive would take effectual notice of the indignity offered to him, & the insult to its own Sovereignty; he was obliged to forego his passage, or run the hazards he did to accomplish it. Being in a hurry, and just upon the point of proceeding I will only add that with sincerity & truth—I am Dr Sir yr Affecte
          
            Go: Washington
          
        